Order entered April 8, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00812-CR

              KENNETH LIONELLE WILLIAMSON, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F17-75495-H

                                    ORDER

      The State’s second motion for an extension of time to file its accompanying

brief is GRANTED, and the Clerk of the Court is hereby ordered to file the State’s

brief tendered to the Court.


                                            /s/   LANA MYERS
                                                  PRESIDING JUSTICE